Citation Nr: 1133082	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  05-29 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for traumatic arthritis of the right ankle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had unverified active service from June 1986 to June 1990.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Hartford, Connecticut.  In the December 2004 rating determination, the RO granted service connection for traumatic arthritis of the right ankle and assigned a 10 percent disability evaluation. The Veteran filed a notice of disagreement with the assigned disability evaluation. In an April 2005 rating determination, the RO increased the Veteran's disability evaluation from 10 to 20 percent and assigned an effective date of the original grant of service connection.  Thereafter, the Veteran perfected his appeal on this issue.

In a December 2007 decision, the Board denied an evaluation in excess of 20 percent for traumatic arthritis of the right ankle. Thereafter, the Veteran appealed the issue to the United States Court of Appeals for Veterans Claims (Court).

In a May 2009 Joint Motion for Remand, the parties requested that the Court set aside and remand the December 2007 Board decision that denied the Veteran's claim for entitlement to an initial evaluation in excess of 20 percent for traumatic arthritis of the right ankle.

In June 2009, the Court granted the May 2009 Joint Motion and remanded the matter to the Board for compliance with the instructions in the Joint Motion.

In June 2010, the Board remanded this matter to the RO for additional development consistent with the instructions in the Joint Motion.  

As the matter on appeal involves a request for a higher initial rating following a grant of service connection, the Board has characterized the matter on appeal in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disabilities).
FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim on appeal has been accomplished.

2.  The Veteran's right ankle has a range of motion, at worst of 5 degrees in dorsiflexion and 30 degrees in plantar flexion, with pain on motion.  The Veteran is in receipt of the maximum disability rating under the assigned diagnostic code.  There is no evidence of ankylosis, malunion of the os calcis or astragalus, or complaints of or treatment for an astragalectomy of the right ankle and the Veteran's right ankle disability does not more nearly approximate the criteria for loss of use of the right foot.

3.  The Veteran's right ankle disorder does not demonstrate symptoms that are so unusual as to render application of the regular schedular provisions impractical.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent for traumatic arthritis of the right ankle have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-5271 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim, in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In a May 2008 post-rating letter, which was consistent with Dingess/Hartman, the Veteran was provided notice of the type of evidence necessary to substantiate his claim for a higher rating and to establish an effective date for the disability on appeal.  Following the issuance of the May 2008 notice letter, the Veteran and his representative were afforded further opportunities to present pertinent information and/or evidence pertinent to the matter on appeal before the RO readjudicated this matter (as reflected in a June 2011 SSOC).  Hence, the Veteran is not shown to be prejudiced by the timing of VCAA-compliant notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the SOC or SSOC, is sufficient to cure a timing defect).

Additionally, the record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal. Pertinent medical evidence of record includes the Veteran's service treatment records, VA medical records, private medical records and the reports of VA examinations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran as well as by his representative and his wife, on his behalf.

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO, the appellant has been notified and made aware of the evidence needed to substantiate the claims herein decided, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any claim(s).  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the appellant or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture. See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular Diagnostic Code (DC), the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010).

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where, as here, the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson, 12 Vet. App. at 126; see also, Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating based on functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination, to include during flare-ups and with repeated use, when those factors are not contemplated in the relevant rating criteria.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59.  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

In this case, the Veteran's service-connected right ankle disorder, diagnosed as right ankle fracture with posttraumatic arthritis, is rated as 20 percent disabling under Diagnostic Codes (DCs) 5010-5271 (arthritis due to trauma and limited motion of the ankle). 38 C.F.R. §§ 4.20, 4.71a.

Under Diagnostic Code 5010, arthritis due to trauma is substantiated by X-ray findings and rated as degenerative arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010.  Under Diagnostic Code 5003, degenerative arthritis, when established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. See 38 C.F.R. § 4.71a.  However, when the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  For purposes of rating disability from arthritis, the ankle is considered a major joint.  38 C.F.R. § 4.45(f).

Under DC 5271, a 10 percent evaluation is assigned when there is moderate limitation of ankle motion.  A maximum 20 percent rating is awarded for marked limitation of ankle motion.

Normal range of motion for the ankle is dorsiflexion to 20 degrees and plantar flexion to 45 degrees, as set forth at 38 C.F.R. § 4.71, Plate II.

The words "moderate" or "marked" are not defined in Diagnostic Code 5271. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decision is "equitable and just."  38 C.F.R. § 4.6.

Treatment records dated January 2004 to September 2004 from Todd A. Bell, D.P.M., noted arthritis of the right ankle.  The examiner indicated the veteran needed an ankle brace.  After wearing the ankle brace, the veteran noted that his right ankle felt better and he could stand on his feet longer.  Mild degenerative changes noted in the right ankle joint on X-ray.  

At an August 2004 VA examination, the veteran's right ankle was swollen with circumference of 29.5 centimeters compared to the left ankle circumference of 28 centimeters. There was significant tenderness diffusely on the lateral aspect of the right ankle. The right ankle dorsiflexion was limited to 5 degrees with discomfort and plantar flexion was slightly limited in active and passive movement. Inversion was significantly limited to 15 degrees active and passive movement with pain and guarding, and eversion was limited to about 10 degrees with pain and guarding. Muscle strength in the right ankle was 4/5 in all muscle groups in the right ankle. No significant deformity or drawer sign was noted.  The examiner noted that flare-ups after prolonged weight bearing activities would likely result in the additional loss of range of motion of the ankle due to pain.

The August 2004 VA examination x-rays showed the right ankle joint was aligned anatomically. There was very slight degenerative change along the medial aspect of the ankle joint at the interface between the medial malleolus and the articular surface of the talus. It was noted that this could be related to a reported old trauma. The AP ankle film showed a small chronic benign appearing bony irregularity laterally, probably rotating from the calcaneus. It was noted that this might be related to remote trauma also and could represent an old avulsion injury. There was no joint effusion detected. The subtalar joint was not optimally displayed but was well aligned anatomically.

A June 2008 VA joints examination report reflects that the Veteran works as a correction officer in a prison.  The Veteran complained of continued swelling and aching in his right ankle.  He continues to wear a brace, which helps.  He has no laxity or giving out.  There was no reported right ankle joint weakness, heat, redness, instability or giving way, or locking.  He reported some right ankle lack of endurance and fatigability.  His symptoms are aggravated by standing for twenty minutes or longer as well as walking for more than a mile.  He stated that his symptoms are alleviated by range of motion right ankle stretches, which significantly reduces the pain.  He has called out sick from his job an average of one to three days per month as a result of his service-connected right ankle disability.   He is independent with activities of daily living and is able to work full time, with some missed days, as discussed above. 

Physical examination revealed that the Veteran walked with a normal gait and does not use an assistive device.  No ankle deformities were noted.  The right ankle joint was tender to palpation along the distal margin of the right lateral malleolus.  There was no ecchymosis or edema.  The Veteran complained of increased right ankle joint pain with range of motion in all directions.  Right ankle plantar flexion was 60 degrees, dorsiflexion was 25 degrees, inversion was 40 degrees, and eversion was 25 degrees.  He was able to walk on his heel and toes, however he complained that this caused right ankle joint pain.  No varus or valgus angulation of the right ankle joint in relationship to the long axis of the tibia and fibula, nor any significant deformity of the right ankle joint.  Shoe soles did not demonstrate any significant wear pattern.  X-ray of the right ankle was unremarkable.  The diagnosis was Grade II right ankle sprain with a reported calcaneal avulsion fracture during active service.  As a result of repetitive activities, such as walking or jogging, the Veteran reported increased functional impairment that results in pain that may last for a day or longer and results in the Veteran's need to call in sick from work one to three days per month.  The VA examiner stated that he could not determine without resorting to speculation if this activity results in additional functional loss as reported.  

In a September 2008 letter, K. R. Alleyne, M.D. stated that the Veteran has continued pain and a sense of instability in his right ankle that has persisted despite bracing, physical therapy, activity modifications, and medication.  Physical examination of the right ankle revealed continued discomfort, pain over the anterior talofibular ligament, and mild discomfort over the posterior talofibular ligament.  There was no gross ligamentous laxity.  Range of motion was full.  Strength was within normal limits.  The Veteran is neurologically and vascularly intact around the foot and ankle.  The diagnosis was chronic right ankle pain.  It was noted that they would continue with bracing options for the ankle and that the Veteran may require operative intervention by way of arthroscopic surgery.

A July 2009 VA joints examination report reflects that the Veteran complained of chronic pain in his right ankle with swelling.  He stated that the pain is worse in the morning with stiffness, less range of motion, and feels a little better after he gets up and moves around.  The Veteran stated that walking for more than a mile and standing more than ten minutes aggravates his symptoms.  He denied redness, neat, locking, and instability.  He reported a popping sensation, fatigue, and lack of endurance.  The Veteran reported he lost some time from work, two to three days a month, because of pain in his ankle and knees.  

Physical examination of the right ankle revealed no erythema or abnormal movement.  Positive for minimal swelling lateral mallelous.  On palpation, there was positive point tenderness of the lateral mallelous, no crepitus or heat.  Range of motion on dorsiflexion was 0 to 10 degrees, with pain at 10, plantar flexion was 0 to 30 degrees with pain at 30, inversion 0 to 10 degrees, pain at 10, eversion 0 to 20 degrees, pain at 20.  There was no varus or valgus angulation of the os calcis in relationship to the long axis of the tibia and fibula.  Joint is painful on motion.  The range of motion or joint function is not additionally limited by pain, fatigue, weakness, incoordination, or lack of endurance following repetitive use time three.  No estimated additional decrease in range of motion with flare ups.  The diagnosis was post traumatic arthritis right ankle.  

In an April 2010 report, Dr. Sean Robotham, a private chiropractic physician, noted that the Veteran reported increased pain in his right ankle injury of 4 to 5 on a 1 to 10 pain scale with 10 being severely debilitating.  The Veteran reported that he regularly ices his right ankle, which gives him temporary relief as well as occasionally use of over the counter medications.  Examination of the right ankle revealed palpable tenderness on the lateral aspect inclusive of the calcaneofibular and talofibular ligaments on the anterior aspect.  Both active and passive inversion increased the localized pain.  Mild discomfort reported with active and passive right ankle dorsi and plantar flexion.  No swelling or discoloration of the ankle was observed.  The doctor stated that after reviewing service medical records that were provided to him and incorporating the Veteran's entire medical history, Dr. Robotham stated that it was evident that the Veteran's right ankle injury has consistently exhibited instability.  

In an April 2010 letter, the Veteran's wife stated that she noticed that the Veteran's complaints of right foot pain started to increase.  She described how his service-connected right ankle disability has impacted their relationship and his interactions with their children.

A July 2011 VA joints examination report reflects that the Veteran's claims file and electronic medical records were reviewed.  It was noted that the Veteran works full time as a corrections officer in a prison since 1994.  The Veteran complained of chronic pain (5/10) which is worse (7/10) with standing/walking for a prolonged period of time.  He gets relieve with sitting and movement.  He stated that he had weakness and early morning stiffness with limping when he first wakes up.  No swelling, no heat and redness.  He reported instability or giving way when walking or standing at least twice a month with no falls, no locking.  Positive for fatigability and lack of endurance.  The Veteran stated that he has had to call in sick when it bothers him and reports he calls in sick at least once a month for his right ankle, knees or back pain.  The Veteran feels that he is not able to play sports with his son or ride a bike.  The Veteran takes Tylenol for pain.  

Physical examination revealed normal upright gait with no functional limitation on standing and walking.  No callosities, breakdown, or unusual shoe wear pattern that would indicate abnormal weight beating.  Inspection of the right ankle revealed no erythema, swelling or abnormal movement.  Right ankle measured 11.25 inches versus 11 inches for the left ankle.  On palpation there was point tenderness of the lateral mallelous, no crepitus or heat.  Range of motion findings include dorsiflexion was 0 to 20 degrees, with pain at 20, plantar flexion was 0 to 30 degrees, pain at 30, inversion was 0 to 20 degrees, pain at 20, and eversion 0 to 20 degrees, pain at 20.  There was no varus or valgus angulation of the os calcis in relationship to the long axis of the tibia and fibula.  Joint is painful on motion.  The range of motion or joint function is not additionally limited by pain, fatigue, weakness, incoordination, or lack of endurance following repetitive use time three.  No estimated additional decrease in range of motion with flare ups.  The diagnosis was post traumatic arthritis right ankle causing mild/moderate functional impairment as a result of subjective complaints.  The Veteran reported lost time from work because of multi joint complaints making it difficult for the VA examiner to determine when it was due to the right ankle only, unable to verify lost time from work without documentation.  The Veteran continues to work full time, his right ankle does not prevent him from working as a corrections officer.  The Veteran remains independent in activities of daily living.  

The Board notes that the Veteran is assigned a 20 percent disability rating, which is the maximum rating authorized under Diagnostic Code 5271 for limitation of motion of an ankle joint. 38 C.F.R. § 4.71a.  The Court has held that if a claimant is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable.  Johnston v. Brown, 10 Vet. App. 80 (1997).  Thus, the Board need not discuss whether a rating in excess of 20 percent is warranted under this provision.

Notwithstanding the above, the Board has also considered Diagnostic Code 5270, which may provide a basis for higher evaluations for the ankle.  Under DC 5270, a 30 percent disability rating is warranted for an ankle disability when there is ankylosis of the ankle in plantar flexion between 30 degrees and 40 degrees, or in dorsiflexion between 0 degrees and 10 degrees; or a 40 percent disability rating is warranted for ankylosis in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees, or with abduction, adduction, inversion or eversion deformity.  Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health 68 (4th ed. 1987)).

Here, the Board finds that ankylosis of the right ankle has not been shown. Specifically, although the Veteran has complained of pain upon movement during each of the VA examinations and in private medical records, he still demonstrated substantial range of motion, with dorsiflexion ranging from 0 to 10 degrees and 0 to 20 degrees, and plantar flexion 0 to 30 degrees, with painful motion.  Such range of motion is inconsistent with a finding of ankylosis, or "immobility and consolidation" of a joint.  Accordingly, the Board finds that the provisions of Diagnostic Code 5270 pertaining to ankylosis are not for application.

The Board has also considered other potentially applicable Diagnostic Codes that may provide a basis for separate evaluations for the right ankle.  Since ankylosis has not been shown, the provisions of Diagnostic 5272, which govern ankylosis of the subastragalar or tarsal joint, are likewise not applicable to the current claim. Additionally, with regard to Diagnostic Code 5273, malunion of the os calcis or astragalus has not been demonstrated.  Finally, with regard to Diagnostic Code 5274, the medical evidence is without complaints of or treatment for an astragalectomy of the right ankle, which involves removal of the ankle bone.  As such, a rating under this provision is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5274.

The remaining potentially applicable diagnostic code is DC 5167 (loss of use of foot), which provides for a 40 percent disability rating.  While the Veteran's right ankle disability is significant, the medical evidence does not show, nor does he allege, that he has actually lost the use of the foot.  He is able to walk and stand, albeit with limitations, and clearly has more function in the foot than would be served with an amputation stump.  See 38 C.F.R. § 4.63 (2010).  Thus, the Veteran is not entitled to a 40 percent rating under DC 5167.

Although the veteran's representative has argued that separate, compensable ratings should be assigned for arthritis and instability, the diagnostic codes for disability of the ankle do not provide a rating specifically on the basis of instability, unlike the diagnostic codes for disability involving the knee, discussed in VAOPGCPREC 23-97, cited by the representative.  Moreover, although the veteran complained of instability of the ankle, the examination reports do not describe instability of the ankle.  Furthermore, while the Veteran has been diagnosed with arthritis of the right ankle, because he is in receipt of a compensable rating under a diagnostic code predicated upon limitation (5271), he is not entitled to a separate 10 percent rating under either DC 5003 or 5010.  38 C.F.R. § 4.71a, DC 5010, Note 1.  Consequently, the Board concludes that separate, compensable ratings are not provided by the rating schedule under this circumstances.

The above determinations are based on application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point since the effective date of the grant of service connection has the Veteran's right ankle disability been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2010).  In this regard, there is no evidence of an exceptional or unusual disability picture with related factors, such as marked interference with employment or frequent periods of hospitalization, so as to warrant referral of the case to appropriate VA officials for consideration of an extra schedular rating for these issues.  See Shipwash v. Brown, 8 Vet. App. 218 (1995).  Here, the record does not reflect that the Veteran was hospitalized for his service-connected right ankle disability.  There is no objective evidence revealing that his right ankle disorder alone caused marked interference with employment, e.g., employers' statements or sick leave records, beyond that already contemplated by the schedular rating criteria.  While the Veteran has reported that he has lost about two to three days of work per month due to pain, such pain has been related to the Veteran's service-connected right ankle disability and other non service-connected disabilities.  In this case, the Board finds that schedular criteria are adequate to rate the right ankle disability under consideration. The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned based on more significant impairment.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In conclusion, from the April 25, 2003, effective date for the grant of service connection, the Board finds that the Veteran's right ankle disability, which has been manifested by painful motion, is appropriately compensated under the criteria for a 20 percent rating for marked limitation of motion under Diagnostic Code 5271.  The Board finds that there is no basis for staged ratings, pursuant to Fenderson, and that the claim for an initial higher rating for traumatic arthritis of the right ankle must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of- the-doubt doctrine; however, as the preponderance of the evidence is against this claim that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).



ORDER

Entitlement to an initial rating in excess of 20 percent for traumatic arthritis of the right ankle is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


